DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the relationship between “a plurality of seats” and “a seat of the user” with “a seat” in claim 1 is unclear. Is “a seat” included in “a plurality of seats?” Is “a seat” the same as “a seat of the user?”
		As to claim 3, there is lack of antecedent basis for “the user’s trial listening.”
	As to claim 6, it is unclear if “a microphone” is the same as “a microphone” in claim 1.
	As to claim 10, it is unclear if “a filter” is the same as “a filter” in claim 9.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first selection unit configured to… select,” “a second selection unit configured to… select,” “a first acquisition unit configured to acquire,” “a second acquisition unit configured to acquire,” and “a third acquisition unit configured to acquire” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawada et al. (JP 2001285998 A1, references made to English machine translation), hereinafter “Kawada,” in view of Goldstein et al. (US 2010/0241256 A1) hereinafter “Goldstein.”
As to claim 1, Kawada discloses an out-of-head localization system comprising: a measurement device configured to measure transfer characteristics by using a microphone worn on a user's ear before the user sits on a seat (Abstract and ¶0014, Fig. 3. “An earphone 3 is mounted on the ear of the listener and a microphone 4 gathers sound waves generated from the earphone 3 inside an external auditory canal.” Ear canal transfer function obtained.);
an out-of-head localization device configured to perform out-of-head localization by using a filter appropriate to the transfer characteristics (Abstract and ¶0014, Fig. 3. “An adaptive filter 2 for obtaining the inverse transmission function of an external auditory canal transmission function which is a transmission function from the earphone 3 to the output of the microphone 4 is provided and sound source signals are supplied through a digital filter 1 to the adaptive filter 2. A band filter 5 is constituted so as to turn the product of the external auditory canal transmission function and the inverse transmission function of the adaptive filter 2 to be filter characteristics and the output of the digital filter 1 is inputted. The band filter 5 and the output of the microphone 4 are subtracted in a subtractor 6 and a convergence operation circuit 8 converges the inverse transmission function of the adaptive filter 2 on the basis of the result.”).
	Kawada does not expressly disclose a server configured to transmit the filter appropriate to the transfer characteristics to the out-of-head localization device on the basis of identification information of the user.
	Kawada in view of Goldstein discloses a server configured to transmit the filter appropriate to the transfer characteristics to the out-of-head localization device on the basis of identification information of the user (Goldstein, ¶0092, ¶0194 and ¶0255. 
Kawada and Goldstein are analogous art because they are from the same field of endeavor with respect to modifying audio content.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to store personal data on a server, as taught by Goldstein. The motivation would have been for easy access to personalization of audio content in different situations (Goldstein, ¶0002, ¶0251 and ¶0255).
As to claim 2, Kawada in view of Goldstein discloses wherein a plurality of seats and a plurality of out-of-head localization devices are installed in association with each other, and the server identifies a seat of the user by referring to the identification information, and transmits the filter to the out-of-head localization device corresponding to the identified seat (Goldstein, ¶0251, ¶0276 and ¶0283. Member earprint retrieved from server using member ID number in avionics and automotive environments for personalized audio content. Obvious that there are a plurality of seats in an automobile or airplane.).
The motivation is the same as claim 1 above.
As to claim 3, Kawada in view of Goldstein discloses wherein the system receives a payment from the user after the user's trial listening (Goldstein, ¶0089 and ¶0272. Personalized HRTF data, etc. offered for sale or lease via and e-tailing system.).
The motivation would have been to monetize access. 
As to claim 4, Kawada in view of Goldstein discloses wherein ear canal transfer characteristics from headphones or earphones worn on the user to the microphone are measured, and by referring to a database storing a plurality of sets of first characteristic data corresponding to spatial acoustic transfer characteristics from a speaker to the Kawada, Abstract, ¶0011 and ¶0014-0015. “An adaptive filter 2 for obtaining the inverse transmission function of an external auditory canal transmission function which is a transmission function from the earphone 3 to the output of the microphone 4 is provided and sound source signals are supplied through a digital filter 1 to the adaptive filter 2.” “A memory for storing initial values for obtaining an inverse impulse response value in the adaptive filter.” “The memory stores an inverse impulse response value corresponding to the center of gravity of the Euclidean distance of the inverse impulse response of the ear canal transfer function of a plurality of listeners.”).
As to claim 8, Kawada in view of Goldstein discloses an out-of-head localization method comprising: 
a step of measuring transfer characteristics by using a microphone worn on a user's ear before the user sits on a seat (Kawada, Abstract and ¶0014, Fig. 3. “An earphone 3 is mounted on the ear of the listener and a microphone 4 gathers sound waves generated from the earphone 3 inside an external auditory canal.” Ear canal transfer function obtained.);
a step of transmitting a filter appropriate to the transfer characteristics to an out-of-head localization device (Kanada, Abstract and ¶0014, Fig. 3. “An adaptive filter 2 for obtaining the inverse transmission function of an external auditory canal transmission function which is a transmission function from the earphone 3 to the output of the microphone 4 is provided and sound source signals are supplied through a digital filter 1 to the adaptive filter 2.”) 
on the basis of identification information of the user (Goldstein, ¶0092, ¶0194 and ¶0255. Individual listener earprint includes transfer function and ECTF compensation 
a step of performing, by an out-of-head localization device, out-of-head localization using the filter on a reproduction signal (Kanada, Abstract and ¶0014, Fig. 3. “An adaptive filter 2 for obtaining the inverse transmission function of an external auditory canal transmission function which is a transmission function from the earphone 3 to the output of the microphone 4 is provided and sound source signals are supplied through a digital filter 1 to the adaptive filter 2. A band filter 5 is constituted so as to turn the product of the external auditory canal transmission function and the inverse transmission function of the adaptive filter 2 to be filter characteristics and the output of the digital filter 1 is inputted. The band filter 5 and the output of the microphone 4 are subtracted in a subtractor 6 and a convergence operation circuit 8 converges the inverse transmission function of the adaptive filter 2 on the basis of the result.”); and
a step of outputting the reproduction signal on which the out-of-head localization is performed from headphones or earphones to the user corresponding to the identification information (Kanada, ¶0001 Figs. 2b and 3. Headphones output externalized audio. Goldstein, ¶0108, 0259 and ¶0265. Headphone playback corresponding to member ID.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to transmit personal data, as taught by Goldstein. The motivation would have been for personalization of audio content in different situations (Goldstein, ¶0002, ¶0251 and ¶0255).

Allowable Subject Matter
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Kanada) does not expressly disclose or fairly suggest at least “a second selection unit 
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Iwata et al. (US 2009/0296949 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654